117 Ga. App. 822 (1968)
162 S.E.2d 216
COLEY et al.
v.
SMITH et al.
43619.
Court of Appeals of Georgia.
Submitted May 8, 1968.
Decided May 17, 1968.
Rehearing Denied May 29, 1968.
*823 C. C. Crockett, A. L. Hatcher, for appellants.
Milton Harrison, for appellees.
PANNELL, Judge.
The appellant, in his brief, has failed completely to comply with Rules 17 (a) (1) and 17 (c) (3) (A), which were effective August 1, 1965. 111 Ga. App. 883, 890. Accordingly the enumeration of errors not being supported by references to the record as therein provided will be considered as abandoned, and the judgment of the trial court affirmed. See Strickland v. English, 115 Ga. App. 384 (2) (154 SE2d 710).
Judgment affirmed. Jordan, P. J., and Deen, J., concur.